DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of Examiner’s amendment to the claims, and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-19 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of detecting and studying human behavior, personality or expressions using learning models or algorithms (see He et al. ‘148 and Gunjan ‘590) . However, The prior art of record fails render obvious independent claims 1 or 10, because the prior art of record fails to teach or suggest a method or device for acquiring a human rectangle for each video frame of the video to be recognized, wherein each human rectangle comprises a plurality of human key points, and each of the human key points has a key point feature, constructing a feature matrix according to the human rectangle of the each video frame, wherein the feature matrix comprises the key point feature of each of the human key points, a video frame quantity of the video frames in the video to be recognized, a key point quantity of the human key points in each human rectangle, and a human rectangle quantity of human rectangles in each video frame, convolving the feature matrix with respect to a video frame quantity dimension to obtain a first convolution result and convolving the feature matrix with respect to a key point quantity dimension to obtain a second convolution result, and inputting the first convolution result and the second convolution result into a preset classification model to obtain a human behavior category of the video to be recognized, as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
      Barzelay (2021/0216780) teaches a method for automatically detecting and approximation of objects in video.
      Ciftci et al. (2021/0209388) teaches detection of synthetic portrait video using biological signals.
      Zadeh (2018/0204111) teaches a system and method for extremely efficient image and pattern recognition and artificial intelligence platform.
      Yu (2009/0226047) teaches an apparatus and method of processing image and human face detection system using the same.
       Tunick et al. (2008/0147488) teaches a system and method for monitoring viewer attention with respect to a display and determining associated charges.
       Ye (8,983,203) teaches a face tracking method with high accuracy.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

June 18, 2022














                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  Authorization to the Examiner’s amendment was given by Mr. Benjamin J. Lehberger 

(56,217) on 06/17/22.


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

Amend claim 1 as follow:
  In line 14 of claim 1, after the phrase “convolution result;”  include the word --and--;

Amend claim 10 as follow:
  In line 18 of claim 10, after the phrase “convolution result;”  include the word --and--; and


Claim 20 (Canceled).


3.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
June 18, 2022